Citation Nr: 0918895	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  95-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for rheumatoid arthritis 
(RA), to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  In an April 1994 rating decision, the RO 
denied the Veteran's claim for entitlement to service 
connection for RA as secondary to exposure to Agent Orange.

This case was previously before the Board in April 1999 at 
which time it was remanded to the RO pursuant to the 
Veteran's request for a Travel Board hearing. After several 
communications between the RO and the Veteran regarding 
scheduling the requested Travel Board Hearing, the Veteran 
stated in November 2001 that he did not want a Travel Board 
Hearing at that time.

In an August 2005 decision, the Board denied the Veteran 
entitlement to service connection for RA.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).

In an October 2007 order, the Court vacated that part the 
Board's decision denying service connection for RA and 
remanded the issue to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  As the claim is being remanded for additional 
reasons, the Veteran should be sent a letter which complies 
with the notice requirements of Dingess, the VCAA, and the 
implementing regulations.

In this case, according to the DD Form 214, the Veteran's 
military occupational specialty was a light weapons 
infantryman.  According to his service personnel records, for 
11 months prior to entering service, he was employed as a 
fiberglass worker, making furniture.  It does not appear that 
there were any Occupational Safety and Health Standards 
(OSHA) in effect for fiberglass exposure at that time.

The Veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to 
autoimmune disease, specifically RA.  A July 1971 treatment 
record indicates that the veteran complained of myalgia.  
Following a chest X-ray examination, he was diagnosed with 
bilateral pneumonia (atypical vs. viral).  The separation 
physical examination is negative for pathology relating to 
RA.  It was indicated on the examination report that the 
Veteran was in "good health."

The Veteran submitted a claim of entitlement to nonservice-
connected pension in July 1987.  He indicated that he had 
been diagnosed with RA in 1984, and that the disease had 
affected his fingers, wrists, elbows, shoulders, knees and 
feet.  An accompanying statement from K.A.M., M.D., indicates 
that the Veteran had been seen on a number of occasions with 
respect to his RA and severe hand deformities.  He noted that 
the Veteran had experienced problems with tendon rupture and 
severe functional disability due to the RA.

A VA examination was conducted in February 1988.  The Veteran 
stated that he was diagnosed with RA in 1982 and that the RA 
had caused inflammation in his hands, wrists, elbows, 
shoulders, knees and feet, reducing his mobility and 
functions.  Physical examination revealed major deformities 
of the hands and feet.  The examiner indicated that the 
Veteran seemed reasonably healthy except for the damage to 
his hands and feet from the rheumatoid disease.  He stated 
that the Veteran was neither bedridden nor unable to travel.  
He indicated that hospitalization was not necessary.  He 
noted that the Veteran might have difficulty driving a car.

On VA examination in July 1989, the Veteran indicated that he 
experienced pain and fatigue associated with RA.  He stated 
that his symptoms had forced him to give up his job in 
construction in early the 1980s.  X-rays films of the hands 
revealed almost complete dislocation of the metacarpal 
phalangeal joints of both hands, and bony destruction of the 
carpal region and distal radial carpal articulations.  There 
were flexion deformities at the distal interpharyngeal 
joints.  X-rays studies of the feet revealed complete 
destruction of the metacarpal phalangeal joints throughout 
the feet, with total dislocation of the great toe and 
subluxation to dislocation of the other metacarpal phalangeal 
joints.  The diagnosis was severe RA.  The examiner indicated 
that the Veteran was not bedridden and that hospitalization 
was not needed.  He stated that the Veteran was able to 
travel alone.

The Veteran submitted a claim of entitlement to service 
connection for RA in March 1990, indicating his belief that 
the disease was due to exposure to Agent Orange.  The RO 
denied the Veteran's claim in April 1994.  In his June 1995 
substantive appeal, the Veteran argued that there was sound 
scientific evidence supporting an association between 
herbicide exposure and immunological abnormalities.

In a July 1991 letter to the Veteran, A.S., M.D., of the 
State University of New York Health Science Center, stated 
that if and only if the amount of dioxin is large enough, 
there are a number of medical problems which sometimes could 
be connected with the exposure.  Those problems included 
cancer, immune deficiency, and adverse reproductive outcome.  
He suggested that the veteran be seen with a physician who is 
acquainted with such chemicals.

An April 1995 letter from J.B.F., M.D., indicates that he saw 
the Veteran in 1982, at which time RA was clinically evident.  

A May 1995 letter from a private rheumatologist, T.M., M.D., 
states that the Veteran's RA had first been diagnosed in 1982 
and that the Veteran had not been able to work since 1982 due 
to the severity of the disability.  He noted that the Veteran 
continued to complain of one hour of morning stiffness as 
well as multiple regions of joint pain and stiffness.  He 
indicated that there was a significant decrease in range of 
motion of both shoulders as well as both elbows and hands.

In a March 1996 statement, the Veteran indicated that while 
in Vietnam, he had been exposed to Agent Orange.  He pointed 
out that he had suffered from pneumonia while in Vietnam, and 
argued that it could have been caused by exposure to 
herbicides.  He discussed individual immune responses and the 
features of RA.  He also discussed various studies.

An October 1998 letter from Dr. P.J.B. indicates that he had 
treated the Veteran for the previous five years.  He noted 
that the veteran had progressive RA.  He related the 
Veteran's report that he had been exposed to chemicals during 
his time in Vietnam.  He opined that it was possible that the 
Veteran's immune system was affected by exposure to toxins.

The Veteran was afforded a VA examination in October 2003.  
The examiner noted that he had reviewed the Veteran's claims 
folders, to include the medical treatise information.  The 
Veteran's history was carefully set forth.  The Veteran 
related his belief that his RA was related to herbicide 
exposure in Vietnam.  He also suggested that an episode of 
febrile illness in July 1971 was related to his subsequent 
development of RA.  Following a thorough physical 
examination, the examiner diagnosed severe seropositive RA.  
He stated that the etiology of the disease was unknown, and 
that any opinion regarding the etiology in an individual case 
must be speculative and would not be based on the grounds of 
reasonable medical probability.  He stated that to be valid, 
any statement relating dioxin exposure or the organism 
responsible for the in-service pneumonia must provide 
evidence indicating a plausible scientific hypothesis.  He 
noted that the data received from the Veteran was largely 
outdated, dating to the 1980s and 1990s, and that new 
information was coming to light that the initiation or RA may 
involve multiple pathways with varying patterns of 
inappropriate or unregulated host responses to infectious 
agents.  He pointed out that RA onset is rare in men below 
age 40, and that there was strong evidence that RA onset was 
preceded by a subclinical illness of unknown duration.  He 
concluded that it was entirely plausible that the Veteran's 
immune system was perturbed by Agent Orange and/or dioxin 
during service in Vietnam, and that the intercurrent 
infection with the microbe responsible for his pneumonia, in 
combination with an impaired immunological response, could 
have initiated a subclinical illness which subsequently 
manifested as RA a few years later.  He stated that based 
upon those facts, it was at least as likely as not that the 
Veteran's RA was causally related to exposure to Agent Orange 
and/or dioxin, in combination with his episode of pneumonia, 
during service in Vietnam.  The examiner offered a 
disclaimer, indicating that his opinion was offered on the 
basis of his training in physical medicine and rehabilitation 
and not rheumatology.  

In November 2003 the RO requested an opinion from the 
advisory review staff of the VA Central Office.  In a January 
2004 memorandum, the Chief, Public Health and Environmental 
Hazards Officer provided the requested opinion.  She reviewed 
the Veteran's claims folder and noted that he had been 
diagnosed with atypical pneumonia in 1971.  She indicated 
that the most recent general Institute of Medicine (IOM), 
National Academy of Sciences (NAS) report on herbicides used 
in Vietnam had concluded that there was inadequate or 
insufficient evidence to determine whether an association 
existed between exposure to herbicides and immune system 
disorders.  She pointed out that the assessment was based on 
information obtained from extensive review of the scientific 
and medical literature.  She stated that the VA, by law and 
precedent, gave significant weight to the IOM findings on 
health effects from exposure to herbicides in Vietnam, and 
that although the Veteran had presented a number of medical 
opinions suggesting a possible association between dioxin and 
autoimmune disease, such was not supported by the IOM review.  
She concluded that it was not at least as likely as not that 
the veteran's pneumonia diagnosed during military service or 
RA diagnosed after service discharge was the result of 
exposure to herbicides used in Vietnam.

The Board observes that according to the evidence of record, 
the nature and etiology of the Veteran's RA is unclear.  In 
the October 2007 Court Remand, the Court expressed concern 
regarding the training and backgrounds of the medical 
examiners who provided the opinions of record.  In light of 
the concerns expressed in the October 2007 Court Remand, the 
Veteran should receive a VA examination to clarify the 
etiology of his RA.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2008), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully complied with 
and satisfied.

2.  The Veteran should be afforded a VA 
rheumatology examination to determine the 
etiology of his claimed RA disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the rheumatologist for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.

Based upon a review of the claims folder, 
a review of the Veteran's medical history 
and current medical disorders, and 
physical examination of the Veteran, the 
rheumatologist is to opine whether it is 
at least as likely as not (50 percent 
probability or greater) that any RA 
disorder was caused by any event from the 
Veteran's active duty service, to 
specifically include the Veteran's 
July 1971 pneumonia.  If not caused 
directly by any event during active 
service, the examiner is requested to 
determine whether it is at least as 
likely as not (50 percent probability or 
greater) that any present RA was caused 
by exposure to herbicides.

In the examination report, the 
rheumatologist is specifically requested 
to discuss the July 1991 letter from 
A.S., the October 2003 VA examination 
report, and the January 2004 memorandum 
from the Chief, Public Health and 
Environmental Hazards Officer.  Since the 
Veteran has averred that exposure to 
herbicides affected his immune system, 
causing RA, the physician is to provide 
an opinion, if possible, whether exposure 
to fiberglass/fiberglass dust could also 
be a trigger affecting his immune system, 
causing RA.

Sustainable reasons and bases are to be 
provided for any opinion rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the Veteran the 
requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




